Citation Nr: 0710038	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder (PTSD).  

The Board notes that in conjunction with the veteran's VA 
Form 9, Appeal to the Board of Veterans' Appeals, received in 
September 2004, the veteran indicated that he wanted to have 
a hearing at the RO before a Decision Review Officer (DRO).  
However, the veteran subsequently withdrew that request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In May 2002, the veteran submitted a stressor statement 
relating to his active service.  The veteran explained that, 
as a member of the 388th Tactic Fighter Squadron, he 
volunteered for assignment from Thailand to Da Nang, South 
Vietnam, to support Air Force Phantom and F-14 fighter planes 
stationed in Da Nang.  He stated that on November 20, 1971, 
while preparing for prelaunch aircraft, his unit was attacked 
by sniper fire.  The veteran indicated that he witnessed his 
coworker, Sergeant A.J., being shot in the throat and 
bleeding until emergency support arrived.  On the same day, 
the veteran stated that he injured his finger and had to be 
transported by medivac to Thailand for surgery.  While at the 
hospital, he witnessed horrifying wounds, sounds, and smells 
from injured soldiers.  The veteran contends that he 
experiences flashbacks daily, and his PTSD is attributable to 
his active service.  

Based upon the veteran's claimed stressors, a summary of the 
veteran's claimed stressors was submitted to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (now the U.S. Army and Joint Services Records 
Research Center) in July 2002.  In a May 2003 response, 
USASCRUR informed the RO that the information received was 
insufficient to conduct a meaningful search of the veteran.  
The letter explained that the RO sent the incorrect military 
personnel records, and the center was unable to verify the 
veteran's unit and dates of assignment.  The letter further 
stated that USASCRUR was unable to verify Sergeant A.J. being 
wounded or killed during the veteran's stated time frame.  In 
May 2004, the RO requested and received the veteran's 
personnel file; however, it was not resubmitted to USASCRUR 
for verification.  The Board finds that the veteran's 
military personnel records along with his claimed stressors 
should be resubmitted to USASCRUR for verification.

The Board finds that a remand is necessary so that the RO can 
contact the USASCRUR and request verification of the 
veteran's alleged stressors.  Specifically, the USASCRUR 
should be asked to review operation reports, lessons learned, 
organizational histories, and any other potential sources of 
information of the 388th Tactic Fighter Squadron to verify 
whether the veteran may have been on volunteer assignment in 
Da Nang, South Vietnam on November 20, 1971.

Once a response has been received from the USASCRUR, the AMC 
should review the information provided by that agency and 
make a determination as to whether the veteran's alleged in-
service stressor has been confirmed.  If it is determined 
that a stressor did occur, the AMC should arrange for the 
veteran to undergo a VA psychiatric examination.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
identify the names, addresses and approximate 
dates of treatment for all health care 
providers, VA or private, who may possess 
additional records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain and associate 
with the claims file any medical records 
identified by him which have not been secured 
previously.

2.  Obtain additional information from the 
veteran concerning the specific circumstances 
of the alleged in-service stressors occurring 
during service, to include the units 
involved, and the names of casualties.  
Further identifying information concerning 
any other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.

3.  Prepare a summary of the veteran's 
alleged in-service stressors.  That summary, 
a copy of the veteran's DD Form 214 and other 
service personnel records should be sent to 
the USASCRUR, which should be asked to 
provide any additional information that might 
verify the veteran's report that he was on 
volunteer assignment with the 388th Tactic 
Fighter Squadron on November 20, 1971.  

4.  Once a response has been received, 
determine whether credible supporting 
evidence that the veteran was present for the 
claimed stressor event during service has 
been received.  

5.  If credible supporting evidence is 
obtained of the claimed service in-stressor, 
the RO should arrange for a VA psychiatric 
examination.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A diagnosis 
of PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific independently verifiable stressor 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a copy 
of this REMAND, must be made available to the 
psychiatrist for proper review of the medical 
history.

6.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the AMC 
should readjudicate the issue on appeal.  If 
any benefit sought on appeal remains denied, 
the AMC should issue a supplemental statement 
of the case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



